DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Group III, claims 16-20, and species elections of: (a) a hexahydrotriazine compound, (b) the componenet covalently linked to said hexahydrotriazine compound: 
    PNG
    media_image1.png
    69
    159
    media_image1.png
    Greyscale
wherein L’ is –O- and X’ is 
    PNG
    media_image2.png
    37
    76
    media_image2.png
    Greyscale
, and (c) a repellant as the payload agent; wherein HT-112 exemplifies (a) and (b):

    PNG
    media_image3.png
    215
    326
    media_image3.png
    Greyscale
, in the reply filed on November 18, 2020 is acknowledged.  
The traversal is on the ground(s) that there is no undue burden on the Examiner to search for all of the claims.  
This is not found persuasive because in accordance with the decisions in In re Harnisch, 631 F.2d 716, 206 USPQ 300 (CCPA 1980); and Ex parte Hozumi, 3 USPQ2d 1059 (Bd. Pat. App. & Int. 1984), restriction of a Markush group is proper where the compounds within the group either (1) do not share a common utility, or (2) do not share a substantial structural feature disclosed as being essential to that utility.  In addition, a Markush group may encompass a plurality of independent and distinct inventions where two or more members are so unrelated and diverse that a prior art 
	Applicant’s instant claims do not contain a ‘special technical feature’, since the microcapsule defined in the claims lack a significant structural element qualifying as the special technical feature that defines a contribution over the prior art.  The microcapsule comprises a compound having either a hexahydrotriazine-based or a hemiaminal backbone in common, or a combination thereof, which does not define a contribution over the prior art (variables excluded).  Attached to the instant office action is a copy of a reference that provides that the technical feature, which can be taken as a whole amongst all the alternatives, as depicted above, is not a 'special technical feature', by failing to define a contribution over the prior art, as it was known in the art prior to the filing of the instant application. Please refer to Huntink et al (Journal of Applied Polymer Science, 2006), which discloses the same “special technical feature” in Table 1, and supports the Examiner’s position that Applicants’ compounds fail to define a 
The requirement is still deemed proper and is therefore made FINAL.
Accordingly, Groups I and II (claims 1-15) are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
5.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Information Disclosure Statement
6.	The information disclosure statements (IDS) submitted on October 23, 2019, November 21, 2019 and January 7, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner, please refer to the signed copies of Applicant’s PTO-1449 forms, attached herewith.
Claim Rejections - 35 USC § 112
7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.	Claims 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a microcapsule comprising the elected hexahydrotriazine-based compound species HT-112 and those embodied by the instant Specification, is not considered enabled for all other compound species presently encompassed by the formula of claim 16.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
	The standard for determining whether the Specification meets the enablement requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable?  As recognized by the court in In re Wands, 858 F.2d 731 (Fed. Cir. 1988), that is still the standard to be applied, 
	Nature of the Invention: As stated in MPEP 2164.05(a), “[t]he initial inquiry” for determining whether the Specification is enabling “is into the nature of the invention, i.e., the subject matter to which the claimed invention pertains.”  In the instant case, the claimed invention pertains to a microcapsule comprising any hexahydrotriazine-based compound or any hemiaminal-based compound, or a combination thereof, covalently linked to at least one component comprising: 

    PNG
    media_image4.png
    152
    605
    media_image4.png
    Greyscale
additionally substituted by any X’ and/or X”, (wherein said compounds are alleged by the Specification to have additional orthogonal functionality), further comprising a payload agent (claim 17), 
	The State of the Prior Art and the Relative Skill of those in the Art: As stated in MPEP 2164.05(a), “[t]he state of the prior art is what one skilled in the art would have known, at the time the application was filed, about the subject matter to which the claimed invention pertains” and, as stated in MPEP 2164.05(b), “[t]he relative skill of those in the art refers to the skill of those in the art in relation to the subject matter to which the claimed invention pertains at the time the application was filed.” 

	Accordingly, at the time the invention was made, the relative skill of those in the art tasked with identifying compounds exerting an activity of interest would have been high, as the ordinarily skilled artisan would have had, at minimum, a Ph.D.
	The Level of Predictability in the Art: Once a compound has been identified by structure based drug design methods as potentially covalently bonding to the polymer matrix, it must be evaluated.  The selection of microcapsule shell wall is crucial due to its necessary mechanical properties, i.e. particle dispersion in the polymer matrix without significant loss of target agent/ payload agent.  Kielbania et al (U.S. Pat. No. 
	This low level of predictability is not surprising considering that even minor structural changes can, and frequently will, drastically alter or eradicate a parent compound’s ability to bond to and thus improve the physical and thermal properties of the microcapsule’s polymeric materials.   Indeed, modifying even a single atom in the hexahydrotriazine ring structure (or hemiaminal structure) can dramatically change the compound’s overall structure and - even though complementarity in one portion of the compound might be improved by the chemical revision - the overall functionality might be severely compromised such that unintended mechanical release of the microcapsule’s payload could occur.
	The Amount of Direction Provided by the Inventor / Existence of Working Examples: The amount of direction provided by the Applicant is considered to be determined by the Specification and the working examples.  In the instant case, the Specification discloses only four compound species encompassing a hexahydrotriazine- based compound, i.e. HT-111, HT-112, HT-113 and HT-114, and only four compound species encompassing a hemiaminal-based compound, i.e. HA-111, HA-112, HA-113 and HA-114 on pages 7-17.  Each of said hexahydrotriazine-based compound species contains the hexahydrotriazine core:

    PNG
    media_image5.png
    87
    83
    media_image5.png
    Greyscale
; each of said hemiaminal-based compound species contains the hemiaminal core: 
    PNG
    media_image6.png
    95
    108
    media_image6.png
    Greyscale
 wherein at least one of the starred bonds on either core structure is bonded to at least one of the following moieties:

    PNG
    media_image7.png
    172
    623
    media_image7.png
    Greyscale
  (see pages 13-14). The Specification is silent as to a combination thereof.  
	Scope or Breadth of the Claims: As stated in MPEP 2164.01(c), “[w]hen a compound or composition claim is limited by a particular use, enablement of that claim should be evaluated based on that limitation.” Thus, as stated in MPEP 2164.08, “[t]he focus of the examination inquiry is whether everything within the scope of the claim is enabled” (emphasis added).  Indeed, the Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation’.”  In re Wright, 999 F.2d 1557 (Fed. Cir. 1993) (emphasis added).  
	At the same time, however, it is also recognized that not everything necessary to practice the invention need be disclosed.  Nor is it necessary that an Applicant test all the embodiments of his invention.  In re Angstadt, 537 F.2d 498 (CCPA 1976) In re Buchner, 929 F.2d 660 (Fed. Cir. 1991), a patent need not teach, and preferably omits, what is well known in the art. 
	Accordingly, for purposes of enablement, the relevant concern is whether the scope of enablement provided to one skilled in the art by the disclosure is commensurate in scope with the protection sought by the claims.  Thus, while “a patent application is entitled to claim his invention generically” it is necessary that “he provide a disclosure sufficient to enable one skilled in the art to carry out the invention commensurate with the scope of his claims".  Amgen, In.c, v. Chugai Pharmaceutical Co., Ltd. (Fed. Cir. 1991).  As noted by the court in In re Fisher, 427 F.2d 833 (CCPA 1970), the scope of enablement must bear a “reasonable correlation” to the scope of the claims.  See also Ak Steel Corp. v. Sollac, 344 F.3d 1234 (Fed. Cir. 2003) and In re Moore, 439 F.2d 1232 (CCPA 1971).   As stated in MPEP 2164.08, resolution of this concern requires two stages of inquiry: “[t]he first is to determine how broad the claim is with respect to the disclosure.  The entire claim must be considered.  The second inquiry is to determine if one skilled in the art is enabled to make and use the entire scope of the claim without undue experimentation”.
	As to the first inquiry, as discussed above, the claims are drawn to a microcapsule comprising any/all hexahydrotriazine-based compound(s) or any/all hemiaminal-based compound(s) covalently linked to any one or more of the following moieties: 
    PNG
    media_image7.png
    172
    623
    media_image7.png
    Greyscale
 and comprising a payload any compound containing the generic structure:
 	
    PNG
    media_image8.png
    81
    82
    media_image8.png
    Greyscale
(structure (1) on page 13 of the specification), or a derivative, analog or isomer thereof, and “a hemiaminal-based compound” comprises any compound containing the generic structure:

    PNG
    media_image9.png
    90
    113
    media_image9.png
    Greyscale
 (structure (2) on page 13 of the specification), or a derivative, analog or isomer thereof, wherein any portion of said hexahydrotriazine-based compound or hemiaminal-based compound, or a combination thereof, is covalently linked to any or one or more of the following moieties:

    PNG
    media_image7.png
    172
    623
    media_image7.png
    Greyscale
, or a combination thereof, and therefore encompasses hundreds of millions of possible compound species, it is evident that the claims are extremely broad.  Yet, as discussed above, the instant Specification discloses only four hexahydrotriazine-based compound species (HT-111, HT-112, HT-113 and HT-114) and four hemiaminal-based compound species (HA-111, HA-112, HA-113 and HA-114) encompassed by the structure recited by the claims.  As such, the claim is extremely broad with respect to the disclosure.  The second inquiry is discussed below.  
	Amount of Experimentation Necessary: In view of all of the foregoing, at the time the invention was made, it would have required undue experimentation to practice the entire scope of the invention as claimed.  As discussed above, the claims are drawn to a microcapsule comprising a hexahydrotriazine-based compound or hemiaminal-based compound wherein any portion of said hexahydrotriazine-based compound or hemiaminal-based compound, or a combination thereof, is covalently linked to any or one or more of the following moieties:

    PNG
    media_image7.png
    172
    623
    media_image7.png
    Greyscale
, or a combination thereof, wherein the starred bonds are not limited in any capacity to the moiety to which they are bonded, and a payload agent.
	Since identifying any compound which is capable of bonding to the polymer matrix is extremely complex, the nature of the instant invention considered to be one of extreme complexity.  In the instant case, this complexity is exacerbated by the broadness of the recited genus of compounds with respect to the disclosure since the recited structure encompasses hundreds of millions of compound species, whereas the instant Specification discloses only four such hexahydrotriazine-based compound species and four such hemiaminal-based compound species exerting the disclosed activity.  Although the relative skill of those in the art to which the invention pertains is high, the state of the art and unpredictability within the art is such that even the most talented artisan (armed with screening techniques including computer assisted virtual screening techniques etc) could not reasonably predict which of the hundreds of 
	To overcome this rejection, Applicant should narrow the scope of the claims such that they bear a reasonable correlation with the disclosure, e.g. limit the scope of the genus of compounds to a hexahydrotriazine compound according to the following structure: 

    PNG
    media_image10.png
    325
    709
    media_image10.png
    Greyscale
.

Conclusion
9.	In conclusion, claims 1-20 are pending in the application.   Claims 1-15 are currently withdrawn from consideration as being drawn to a non-elected invention.  Claims 15-20 are rejected.  No claim is presently allowed.
                                              Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L COPPINS whose telephone number is (571)272-0680.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Janet L. Coppins/
Patent Examiner, Art Unit 1628
February 11, 2021

/CRAIG D RICCI/Primary Examiner, Art Unit 1611